01

02

03

04

05                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
06                                    AT SEATTLE

07 UNITED STATES OF AMERICA,              )          CASE NO. MJ 20-050
                                          )
08         Plaintiff,                     )
                                          )
09         v.                             )          DETENTION ORDER
                                          )
10   DALE DUPREE CASEY,                   )
                                          )
11         Defendant.                     )
     ____________________________________ )
12

13 Offenses charged in Indictment:

14 Count 1: Assault by Strangulation, by an Indian in Indian Country

15 Count 2: Domestic Assault by a Habitual Offender

16 Date of Detention Hearing:    February 6, 2020.

17         The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

18 based upon the factual findings and statement of reasons for detention hereafter set forth,

19 finds that no condition or combination of conditions which defendant can meet will

20 reasonably assure the appearance of defendant as required and the safety of other persons and

21 the community.

22 / / /



     DETENTION ORDER
     PAGE -1
01        FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

02        (1)    Defendant and counsel did not oppose the entry of an Order of Detention.

03        (2)    He is charged with two crimes of violence.

04        (3)    His record includes convictions for felony theft, seven convictions for assault,

05               two for harassment, conviction on four counts of criminal abuse of children,

06               and various other offenses. He has had numerous failures to appear. There is a

07               pending active warrant from Alaska on a traffic charge, but it is non-

08               extraditable.

09        (4)    The pretrial services officer reports that some of his offenses have occurred

10               while he was on supervision; and that he has “possible substance abuse

11               problems.” The Pretrial Services Office regards defendant as a danger to

12               others and a flight risk, and recommends detention. The court concurs.

13 It is therefore ORDERED:

14     1. Defendant shall be detained pending trial and committed to the custody of the

15        Attorney General for confinement in a correction facility separate, to the extent

16        practicable, from persons awaiting or serving sentences or being held in custody

17        pending appeal;

18     2. Defendant shall be afforded reasonable opportunity for private consultation with

19        counsel;

20     3. On order of the United States or on request of an attorney for the Government, the

21        person in charge of the corrections facility in which defendant is confined shall deliver

22        the defendant to a United States Marshal for the purpose of an appearance in



     DETENTION ORDER
     PAGE -2
01        connection with a court proceeding; and

02     4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel

03        for the defendant, to the United States Marshal, and to the United States Pretrial

04        Services Officer.

05        DATED this 6th day of February, 2020.

06                                              s/ John L. Weinberg
                                                United States Magistrate Judge
07

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
